Porter, J.
delivered the opinion of the court- This is an action on an award made .Q tjie gtateof Kentucky, in consequence of a submission entered into by the plaintiff and defendant, to refer the decision of their differences to certain persons therein named.
By the terms of the submission, the award of the arbitrators was to be under their hand and seal, or if they could not agree, under the hand and seal of one of them, and the hand of the umpire they might choose.
The arbitrators did agree, but did not make •ffieir award under seal. The district judge *75was of opinion, that as the award was not der the seals of the arbitrators, it could no binding effect; that it was a condition of the submission, and could not be dispensed with.
We give an entire assent to the conclusion to which the court below came, and to the reasoning on which that conclusion was founded. A great deal has been addressed to the court, on the unimportance of the formality. It has been urged that it could have given no more value or force to the decision of the arbitrators; that it was not intended to have any by the parties, the word seal being thrown into the submission by accident or inadvertence; that the defect, if it be one, is caused by the parol evidence introduced, shewing the award to have been really made as stated in the petition; and finally, that such technicalities are the disgrace of the law, and that the court ought to disregard them.
If these technicalities be the disgrace of the common law and the laws of Kentucky, the arguments used might perhaps be advantageously addressed to the legislature of that state to induce it to change them; but they are entirely out of place in a court of justice, *76whose duty is jus dicere. not jus dare. And J J 7 J more particularly, to a court called on to pro- . nounce on a contract made in another country, which must be construed in relation to the laws of that country. If the agreement was not binding where it was made, it cannot become so by being brought into this state, and we should feel we were doing a very wrong thing, to render any other judgment than that which wre believe would be given by the tribunals of the state where the parties contracted. Now the defendant shews usa case decided in the supreme court of Kentucky, where, under a similar submission to that made here, it was held, that if the award was not under seal, it was bad. And he has referred us to several other authorities from the common law, that such a variance between the submission and decree of the arbitrators, renders the latter void and of no effect We have no doubt, therefore, that if the action had been brought on this award, in the state where it was made, that it could not have been maintained ; and with this conviction, we cannot give effect to it here. The arguments of the plaintiff, that all this is unmeaning formality, that it is the offspring of a dark age, and un*77worthy of the light of this, furnishes no why this court can decide differently. We take no such liberty with the laws and jurisprudence of our sister states. They are the best judges of what suits themselves; and if their citizens come here to litigate their claims on contracts made at home, arguments about the defects of their own laws, and their absurd technicalities cannot be listened to by us.— Harden's Rep. 201. Bac. Ab. vol. 1,217.
Preston for the plaintiff, Whittclsey and Hawes for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.